Exhibit 10.21

IDACORP, INC.

NON-EMPLOYEE DIRECTORS STOCK COMPENSATION PLAN

I.                    Purpose

            The purpose of the IDACORP, Inc. Non-Employee Directors Stock
Compensation Plan is to provide ownership of the Company's stock to non-employee
members of the Board of Directors and to strengthen the commonality of interest
between directors and shareholders.

II.                 Definitions

            When used herein, the following terms shall have the respective
meanings set forth below:

"Annual Retainer" means the annual retainer payable by the Company to
Non-Employee Directors and shall include, for purposes of this Plan, meeting
fees, cash retainers and any other cash compensation payable to Non-Employee
Directors by the Company for services as a Director.

"Annual Meeting of Shareholders" means the annual meeting of shareholders of the
Company at which directors of the Company are elected.

"Board" or "Board of Directors" means the Board of Directors of the Company.

"Committee" means a committee whose members meet the requirements of Section
IV(A) hereof, and who are appointed from time to time by the Board to administer
the Plan.

"Common Stock" means the common stock, without par value, of the Company.

"Company" means IDACORP, Inc., an Idaho corporation, and any successor
corporation.

"Effective Date" means May 17, 1999.

"Employee" means any officer or other common law employee of the Company or of
any Subsidiary.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Non-Employee Director" or "Participant" means any person who is elected or
appointed to the Board of Directors of the Company and who is not an Employee.




--------------------------------------------------------------------------------


"Plan" means the Company's Non-Employee Directors Stock Compensation Plan,
adopted by the Board on May 5, 1999, as it may be amended from time to time.

"Plan Year" means the period commencing on January 1 and ending the next
following December 31.

"Stock Payment" means that portion of the Annual Retainer to be paid to
Non-Employee Directors in shares of Common Stock rather than cash for services
rendered as a director of the Company, as provided in Section V hereof.

"Subsidiary" means any corporation that is a "subsidiary corporation" of the
Company, as that term is defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended.

III.               Shares of Common Stock Subject to the Plan

 

            Subject to Section VI below, the maximum aggregate number of shares
of Common Stock that may be delivered under the Plan is 100,000 shares.  The
Common Stock to be delivered under the Plan will be made available from treasury
stock or shares of Common Stock purchased on the open market.

IV.              Administration

A.                 The Plan will be administered by a committee appointed by the
Board, consisting of two or more persons.  Members of the Committee need not be
members of the Board.  The Company shall pay all costs of administration of the
Plan.

           

B.                 Subject to and not inconsistent with the express provisions
of the Plan, the Committee has and may exercise such powers and authority of the
Board as may be necessary or appropriate for the Committee to carry out its
functions under the Plan.  Without limiting the generality of the foregoing, the
Committee shall have full power and authority (i) to determine all questions of
fact that may arise under the Plan, (ii) to interpret the Plan and to make all
other determinations necessary or advisable for the administration of the Plan
and (iii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limitation, any rules which the Committee determines
are necessary or appropriate to ensure that the Company and the Plan will be
able to comply with all applicable provisions of any federal, state or local
law.  All interpretations, determinations and actions by the Committee will be
final and binding upon all persons, including the Company and the Participants.




--------------------------------------------------------------------------------


V.                 Determination of Annual Retainer and Stock Payments

A.                 The Board shall determine the Annual Retainer payable to all
Non-Employee Directors of the Company.

           

B.                 Each director who is a Non-Employee Director on March 1 shall
receive as a portion of the Annual Retainer, payable to such director on March
1, or on the first business day thereafter, a Stock Payment of $45,000 in value
of Common Stock.  The number of shares granted shall be determined based on (i)
for treasury stock, the closing price of the Common Stock on the consolidated
transaction reporting system on the business day immediately preceding the date
of payment, and (ii) for open market purchases, the actual price paid to
purchase the shares.  Non-Employee Directors who are elected to the Board after
March 1 of the Plan Year shall receive a prorated Stock Payment on the first
business day of the month following the effective date of their election to the
Board, but in no event later than March 15 of the year following the year in
which they are elected to the Board.  The Stock Payment will be prorated by
multiplying $45,000 by a fraction, the numerator of which equals the number of
months (with a partial month counted as a full month) remaining in the Plan Year
and the denominator of which is twelve.  An entry in the Participant's direct
registration account evidencing record ownership of the shares of Common Stock
constituting the Stock Payment shall be made and a direct registration statement
with respect to such uncertificated shares shall be issued to each Participant,
unless the Participant specifically requests a stock certificate, in which case,
a certificate evidencing the shares of Common Stock constituting the Stock
Payment shall be registered in the name of the Participant and issued to each
Participant.  The cash portion of the Annual Retainer shall be paid to
Non-Employee Directors at such times and in such manner as may be determined by
the Board of Directors.

           

C.                 Non-Employee Directors on April 1, 2007 and Thereafter




--------------------------------------------------------------------------------


A Non-Employee Director initially elected to the Board effective on or after
April 1, 2007 shall receive a prorated Stock Payment if the Board is aware on
March 1 of the Plan Year that the Non-Employee Director will not continue to
serve on the Board for the entire Plan Year.  Such Non-Employee Directors shall
receive their prorated Stock Payment on March 1 of the Plan Year, or on the
first business day thereafter.  The prorated Stock Payment shall be calculated
by multiplying $45,000 by a fraction, the numerator of which is the number of
actual or expected months (with a partial month counted as a full month) of
service on the Board during the Plan Year and the denominator of which is
twelve. If the Board is not aware on March 1 of the Plan Year that a
Non-Employee Director initially elected to the Board effective on or after April
1, 2007 will not serve on the Board for the entire Plan Year, such Non-Employee
Director shall receive a full Stock Payment and shall not be required to forfeit
or otherwise return any shares of Common Stock issued as a Stock Payment
pursuant to the Plan notwithstanding any change in status of such Non-Employee
Director which renders him ineligible to continue as a Participant in the Plan.

D.                 Non-Employee Directors Prior to April 1, 2007

A Non-Employee Director initially elected to the Board effective prior to April
1, 2007 will not receive a prorated Stock Payment as set forth in the
immediately preceding Section V(C), but rather will receive a full Stock Payment
on March 1 of the Plan Year notwithstanding the fact that the Board may be aware
that the Non-Employee Director will not continue to serve on the Board for the
entire Plan Year.  No Non-Employee Director who was a member of the Board
effective prior to April 1, 2007 shall be required to forfeit or otherwise
return any shares of Common Stock issued as a Stock Payment pursuant to the Plan
notwithstanding any change in status of such Non-Employee Director which renders
him ineligible to continue as a Participant in the Plan. 

           

VI.              Adjustments in Authorized Shares and Awards

            In the event of any equity restructuring (within the meaning of
Financial Accounting Standards No. 123R), such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause an equitable adjustment to be made in the
number and kind of shares of Common Stock that may be delivered under the Plan
to prevent dilution or enlargement of rights. In the event of any other change
in corporate capitalization, such as a merger, consolidation or liquidation, the
Committee may, in its sole discretion, cause an equitable adjustment as
described in the foregoing sentence to be made, to prevent dilution or
enlargement of rights.  Adjustments made by the Committee pursuant to this
Section VI shall be final, binding and conclusive.

VII.            Amendment and Termination of Plan

            The Board will have the power, in its discretion, to amend, suspend
or terminate the Plan at any time.

VIII.         Effective Date and Duration of the Plan

            The Plan will become effective upon the Effective Date and shall
remain in effect, subject to the right of the Board of Directors to terminate
the Plan at any time pursuant to Section VIII, until all shares subject to the
Plan have been purchased or acquired according to the Plan's provisions.




--------------------------------------------------------------------------------


IX.              Miscellaneous Provisions

 

A.                 Continuation of Directors in Same Status

           

            Nothing in the Plan or any action taken pursuant to the Plan shall
be construed as creating or constituting evidence of any agreement or
understanding, express or implied, that the Company will retain a Non-Employee
Director as a director or in any other capacity for any period of time or at a
particular retainer or other rate of compensation, as conferring upon any
Participant any legal or other right to continue as a director or in any other
capacity, or as limiting, interfering with or otherwise affecting the right of
the Company to terminate a Participant in his capacity as a director or
otherwise at any time for any reason, with or without cause, and without regard
to the effect that such termination might have upon him as a Participant under
the Plan.

B.                 Compliance with Government Regulations

           

            Neither the Plan nor the Company shall be obligated to issue any
shares of Common Stock pursuant to the Plan at any time unless and until all
applicable requirements imposed by any federal and state securities and other
laws, rules and regulations, by any regulatory agencies or by any stock
exchanges upon which the Common Stock may be listed have been fully met.  As a
condition precedent to any issuance of shares of Common Stock pursuant to the
Plan, the Board or the Committee may require a Participant to take any such
action and to make any such covenants, agreements and representations as the
Board or the Committee, as the case may be, in its discretion deems necessary or
advisable to ensure compliance with such requirements.  The Company shall in no
event be obligated to register the shares of Common Stock deliverable under the
Plan pursuant to the Securities Act of 1933, as amended, or to qualify or
register such shares under any securities laws of any state upon their issuance
under the Plan or at any time thereafter, or to take any other action in order
to cause the issuance and delivery of such shares under the Plan or any
subsequent offer, sale or other transfer of such shares to comply with any such
law, regulation or requirement.  Participants are responsible for complying with
all applicable federal and state securities and other laws, rules and
regulations in connection with any offer, sale or other transfer of the shares
of Common Stock issued under the Plan or any interest therein including, without
limitation, compliance with the registration requirements of the Securities Act
of 1933, as amended (unless an exemption therefrom is available), or with the
provisions of Rule 144 promulgated thereunder, if applicable, or any successor
provisions.  Certificates for shares of Common Stock may be legended as the
Committee shall deem appropriate.

C.                 Nontransferability of Rights

           




--------------------------------------------------------------------------------


            No Participant shall have the right to assign the right to receive
any Stock Payment or any other right or interest under the Plan, contingent or
otherwise, or to cause or permit any encumbrance, pledge or charge of any nature
to be imposed on any such Stock Payment or any such right or interest, prior to
the recording of the shares in the Participant's direct registration account and
the issuance of a direct registration statement with respect to such shares, or
if the Participant requests a stock certificate, prior to the issuance of stock
certificates evidencing such Stock Payment.

D.                 Severability

           

            In the event that any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

E.                  Governing Law

           

            To the extent not preempted by Federal law, the Plan shall be
governed by the laws of the State of Idaho, without regard to the conflict of
law provisions of any state.

Amended as of September 20, 2007 to add proration

Amended as of November 15, 2007 to increase stock payment from $40,000 to
$45,000 effective January 1, 2008.




--------------------------------------------------------------------------------